

Exhibit 10.17


CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT (this “Agreement”) is made effective as of January 7,
2019 (the “Effective Date”), by and between Systemax Inc., a Delaware
corporation (the “Company”) and Lawrence Reinhold (“Consultant”).


1.
Engagement of Services.



(a)
Simultaneously with the Consultant’s ceasing to be an employee of the Company on
January 7, 2019 pursuant to the Separation Agreement dated October 4, 2018
between the Consultant and the Company (the “Separation Agreement”), the Company
desires to and hereby does engage Consultant to provide certain transition and
advisory services to the Company, particularly in his capacity as the former
Chief Executive Officer of the Company (the “Services”) during the Term (as
defined herein). Company shall request the scope of the work to be performed,
but Consultant shall have the ability to reasonably select the means, manner and
method of performing these services. Consultant agrees to use his commercially
reasonable efforts to deliver the Services, and to give Company the benefit of
his experience, knowledge, and skills, including as a former director of the
Company familiar with its operations, finances, personnel, mergers and
acquisitions efforts, etc., and including assistance with respect to legal
matters (including investigations and litigations) arising in the future from
events and circumstances that occurred during his tenure as a director of the
Company. In his performance of Services under this Agreement, Consultant will
comply with all applicable laws.



(b)
Consultant shall remain a director of the Company, and be nominated by the Board
to be elected by the shareholders of the Company as such, during the Term, and
if so nominated and elected shall serve at least until the 2020 annual meeting
of shareholders to elect directors, subject to section 3 hereof; however, that
notwithstanding the foregoing, thereafter the Company’s Board of Directors may,
in its sole discretion, continue to nominate you to be a member of the Board of
Directors for the director term commencing as of that meeting, and thereafter,
as applicable.



2.
Compensation. For his services under section 1(a), Company equity grants listed
on Exhibit A hereto (the “Equity Agreements”) made to the executive prior to the
date hereof will vest or terminate, in whole or in part, in accordance with
their existing terms, but giving effect to the consultancy hereby entered into
simultaneously with the effectiveness of the cessation of employment by the
Company referred to above and without break in service; provided however that
the Consultant hereby acknowledges and agrees, without additional compensation,
that the unvested option grants due to vest at February 1, 2019 and February 1,
2020 (each having an exercise price of $8.31 per share) under the Non-Qualified
Option Agreement dated February 1, 2016 were not so extended and terminated as
of the Separation Date. The Consultant will receive, for his services set forth
in section 1(b) hereof, the amount of cash and equity compensation the Company
pays to its non-employee directors (who do not Chair a Committee of the Board)
as described in the Company’s 2018 Annual Meeting Proxy Statement, as such
compensation may be amended for all the directors from time to time.



3.
Term; Termination. This Agreement shall remain in effect from January 7, 2019
through January 7, 2021 (the “Term”), unless extended by mutual written
agreement of the parties, or unless earlier terminated as set forth herein. If
either party believes that the other has materially breached this Agreement
(including, for example, failure to render satisfactorily to the Company the
Services), a written notice will be sent describing the breach and providing the
breaching party with ten (10) days, after receipt of notice, to cure. If the
breach is not cured within the ten (10) day cure period, this Agreement may be
terminated by the non-breaching party without any further obligation owed to the
breaching party. In addition, the Company may terminate this Agreement and end
the consultancy






--------------------------------------------------------------------------------




at any time if, while an employee or consultant for the Company, the Consultant
engaged or engages in gross misconduct, illegal or wrongful actions or
omissions, or conduct that violated or violates any written material policy of
the Company.


4.
Publicity. Neither party may issue a press release, public announcement,
advertisement or other form of publicity concerning the existence of this
Agreement or the terms of this Agreement without obtaining the prior written
consent of the other party, provided that the Company may make disclosure
pursuant to its obligations under applicable securities laws and regulations
and/or requirements of the New York Stock Exchange.



5.
Independent Contractor Relationship. The relationship between the parties will
be that of an independent contractor and nothing in this Agreement should be
construed to create a partnership, joint venture or employer-employee
relationship. Consultant is not the agent of the Company and is not authorized
to make any representation, contract or commitment on behalf of the Company.



6.
Enforceability. The parties agree that, if the scope or enforceability of this
Agreement is in any way disputed at any time, a court or other trier of fact may
make modifications necessary to correct any unreasonable or unlawful terms and
enforce the parties’ intent to the maximum extent that is under the
circumstances existing at that time.



7.
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.



8.
Indemnification. The Company hereby confirms to the Consultant that pursuant to
the Company’s Certificate of Incorporation (Article NINTH, section 2(b)), the
Consultant shall be indemnified and held harmless by the Company in connection
with his role as a Consultant hereunder to the fullest extent permitted by
Delaware law, and the Company shall extend to the Consultant the rights of
indemnification provided under said Article NINTH to the extent provided to
directors of the Company.



9.
Entire Agreement. This Agreement sets forth the entire understanding and
agreement of the parties and supersedes any and all oral or written agreements
or understandings between the parties as to the subject matter of this
Agreement. This Agreement may be changed only by a writing signed by both
parties.



IN WITNESS WHEREOF, the parties have hereunto executed this Agreement on the
date set forth above.


SYSTEMAX INC.




By: /s/ Eric Lerner
Name: Eric Lerner
Title: Senior Vice President


                    


/s/ Lawrence Reinhold
LAWRENCE REINHOLD














2



--------------------------------------------------------------------------------












EXHIBIT A


Equity Agreements


-Restricted Stock Unit Agreement dated February 1, 2016; 16,666 shares vesting
on the Separation Date


-Restricted Stock Unit Agreement dated November 11, 2011; 10,000 shares vesting
11/14/18, and 30,000 shares vesting on the Separation Date


-Restricted Stock Unit Agreement dated August 25, 2010; 35,000 shares vesting on
Separation Date


-Non-Qualified Option Agreement dated 2/1/16 (exercise price $8.31 per share);
12,500 shares available for vesting on 2/1/19 and 2/1/20. Unvested shares
terminated. 25,000 vested shares exercise period extended.


-Non- Qualified Option Agreement dated 12/14/16 (exercise price $8.95 per
share); 25,000 shares available for vesting on 12/14/18, 12/14/19 and 12/14/20


-Non-Qualified Option Agreement dated 5/18/2009 (exercise price $13.19 per
share); 50,000 shares vested; exercise period extended


-Non-Qualified Option Agreement dated 11/14/11 (exercise price $14.30 per
share); 50,000 shares vested; exercise period extended












3

